ra.v,v


                   '■       eft BEXAR COUNTY JUDICIAL DISTRICT JUSTICE
        - ■'      ,\      \--^®       FOURTH COURT OF APPEALS
                                             300 Dolorosa #3200
               ■/ ' f ^ 0                  San Antonio, TX 78205

                  : r CARLOS ANTONIO RAYMOND                                 TRIAL CASE# 2015-CV-00935

                                            Appellant                            APPEAL # 04-17-00061-CV

                                                   VS

                        MARTIN JOSEPH ROY,
          PIZZA VENTURE OF SAN ANTONIO, LLC
                                                                       DATE: OCTOBER 30, 2017
                                   Appellee

         MOTION TO CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE RULE 10(e)

Appellant, Carlos Antonio Raymond, prose, hereby moves this Court to correct the record. In support of this
motion, Appellant RAYMOND states as follows:

        1. In both Appellant's AMENDED AND REPLY BRIEFF, Appellant made reference to the only witness
secured and called by Pizza Venture at trial. Appellant referred to such witness as MARTHA LONSTON,
and the record should be corrected to read, Ms. ANDREA STARKS, Pizza venture Operations Assistant.

        2. To recap previous points of argument. Pizza Venture failed to adequately and sufficiently address
the relevant testimony of Ms. Andrea Starks and the evidentiary Papa John's Pizza DUTY ROSTERS in its
brief. This Duty Roster was admitted into evidence and is believed to be fabricated (made) up to deceive the
jury.

        3. All along and throughout the pre-trial and discovery proceedings, Pizza Venture adamantly and
vehemently insisted and asserted that MARTIN JOSEPH ROY was " not schedule to work on the day of the
accident. Ms. Andrea Starks' testified to a DUTY ROSTER that was admitted into evidence on the day of
trial. She also testified that MARTIN JOSEPH ROY was not "listed on such duty roster, thus he was not
scheduled to work on the day of the accident."


        4. Now, in complete contradiction. Pizza Venture has now briefed," The driver of the other vehicle,
Roy, was apparently on his way to his job at a Papa John's pizza restaurant owned by Appellant Pizza
Venture, where Roy worked as a pizza delivery person.